DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LINNENBRINK et al. (US 2013/0212967).
	Regarding claim 20, LINNENBRINK teaches providing a non-reactive hot melt adhesive on a panel, bringing the panel and surface covering into planar alignment, heating the hot melt adhesive above its melting temperature, pressing the surface covering against the panel while the layer of hot melt adhesive is an intermediate layer, and cooling the hot melt adhesive to a temperature below its melting point to form the laminate object (paras. 6, 42, 69, 74, 76, and 78). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUBOTA et al. (US 2009/0056865) in view of DOWNS (US 2015/0275051).
	Regarding claims 1 and 20, KUBOTA teaches a method for producing and separating a laminate comprising a panel 309 having a surface coating 903 (fig. 9; paras. 50-52) comprising bringing the panel and surface covering into alignment (fig. 9; claim 34), providing a layer of hot melt adhesive 201 between the panel and surface coating (fig. 9; claims 34-35), heating the hot melt above its heating temperature (claim 34), pressing the surface covering against the panel with the molten hot melt adhesive between the panel 309 and surface covering 903 (claim 34; paras. 23 and 36), cooling the hot melt to a temperature below its melting temperature to form the object (claim 34; and it is inherent that solidifying a hot melt requires cooling below its melting temperature)heating the hot melt at end of KSR).
	Regarding claim 2, KUBOTA teaches polyethylenevinylacetate adhesive (para. 31), which has a melting point of 90-120 degrees Celsius.
	Regarding claim 3, KUBOTA does not teach an adhesive thickness as mass per area, but discloses using a layer between 25 and 50 microns thick, where the thickness could also be greater than 50 microns or less than 25 microns (para. 28).  It would have obvious to one of ordinary skill in the art at the time of the invention to utilize a layer between 50 and 400 g/m2 because changes in dimension of the prior art has been held per se obvious (MPEP 2144.04). One of ordinary skill in the art would vary the amount of adhesive applied, depending on the desired amount of adhesion.
	Regarding claim 4, KUBOTA teaches heating by radiation (abstract).
	Regarding claim 5, KUBOTA teaches coating adhesive on the metal sheet before bonding to the surface covering (para. 50).

	Regarding claims 7 and 8, KUBOTA teaches heating the adhesive to melt and allowing the bond to form for a hot melt, wherein it would have been obvious that the adhesive is cooled below the adhesive melting point before bringing into alignment, and it would have been obvious to one of ordinary skill in the art at the time of the invention to transport the coated panel to a production location because making manual an automated process of the prior art has been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation of producing the same results whether transporting a component from one processing location to another remote location or transporting a component to an adjacent location (MPEP 2141).
	Regarding claim 9, KUBOTA does not teach transporting and storing stacked sheets without protective foil on each layer of adhesive, but it was well-known in laminate processing to stack and/or transport sheets in stacks, and KUBOTA does not require protective foils on each sheet.
	Regarding claim 10, KUBOTA teaches sanding the adhesive prior to the bonding process (para. 59), which would remove exogenous particles from the surface of the adhesive.
	Regarding claim 11, KUBOTA does not teach heating prior to pressing, but it would have been obvious to one of ordinary skill in the art to apply heat prior to pressing because KUBOTA teaches heating while pressing (para. 23), changing the order of steps of the prior art has been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation of producing the same bonded laminate heating before or during pressing (see MPEP 2141; KSR).
	Regarding claim 12, KUBOTA teaches the panel comprises fibrous material (para. 3).

	Regarding claim 14, KUBOTA does not explicitly disclose artificial polymer in the panel, but it would have been obvious to use artificial polymer as the matrix because KUBOTA teaches using polymers (para. 3), where most polymers are artificial.
	Regarding claims 15 and 16, KUBOTA teaches using co-polyester polymer and numerous other polyester materials (para. 31).
	Regarding claims 17 and 18, KUBOTA does not teach average molecular weight between 15,000 and 30,000 or crystallinity between 5% and 40%, but one of ordinary skill in the art would utilizes such values for the adhesive polymer because an ordinary technician would optimize the polyester into such broad ranges in order to provide adhesion between a panel and covering. It is noted that applicant has not provided any superior and unexpected results so as to distinguish these ranges from the prior art.
	Regarding claim 19, KUBOTA teaches irradiating the adhesive above its melting point to finally separate (claim 35).
	Regarding claim 21, KUBOTA does not teach the panel having a surface area larger than 0.3 m2, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use a panel having a surface area larger than 0.3 m2 because changes in size of prior art has been held per se obvious (MPEP 2144.04).
	Regarding claim 22, as noted with respect to claim 1 above, KUBOTA in view of DOWNS renders the making of a panel with a non-reactive hot melt adhesive obvious to one of ordinary skill in the art. KUBOTA teaches the use of adhesives such as polyethylenevinylacetate adhesive (para. 31), which has a 2 because changes in dimension of the prior art has been held per se obvious (MPEP 2144.04). One of ordinary skill in the art would vary the amount of adhesive applied, depending on the desired amount of adhesion.



Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINNENBRINK.
	Regarding claim 22, LINNENBRINK teaches a substrate panel having a non-reactive hot melt adhesive thereon (paras. 5 and 6) having a melting temperature of 80 to 200 degrees Celsius (para. 40) and a thickness of 150 g/m2 (para. 104).  LINNENBRINK does not explicitly disclose a melting temperature range of 40 to 150 degrees Celsius, but it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize such a range because the disclosed 80 to 200 degree Celsius range overlaps that claimed (MPEP 2144.05). 


Response to Arguments
Applicant’s arguments filed 8/16/2021, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KUBOTA in view of DOWNS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICKOLAS R HARM/Examiner, Art Unit 1745

/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745